Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 1 of 12 Page ID #:353

                                                                             'O'
   1
   2
   3
   4
   5
   6
   7
   8                      UNITED STATES DISTRICT COURT

   9                     CENTRAL DISTRICT OF CALIFORNIA

  10
  11
       S.C., a minor by and                     CV 20-6245-RSWL-ASx
  12
       through his Guardian Ad                  ORDER re: Petition for
  13   Litem Edgar Chang; EDGAR                 Approval of Minor’s
       CHANG; and SOPHIA CHANG,                 Compromise
  14
  15                  Plaintiffs,

  16         v.

  17   ALASKA AIRLINES, INC.; and
  18   DOES 1 to 10,

  19                  Defendants.

  20
  21         Plaintiffs S.C., by and through his guardian ad
  22   litem Edgar Chang; Edgar Chang; and Sophia Chang
  23   (collectively, “Plaintiffs”) bring the instant personal
  24   injury action against Defendant Alaska Airlines, Inc.
  25   (“Defendant”).        Currently before the Court is Plaintiff
  26   S.C.’s Sealed Petition for Approval of Minor’s
  27   Compromise (the “Petition”) [30].              The Court GRANTS the
  28   Petition.

                                            1
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 2 of 12 Page ID #:354



   1                                I.   BACKGROUND
   2   A.    Factual Background
   3         Plaintiff S.C. is a minor who was eleven years old
   4   at the time of the incident giving rise to this Action.
   5   Notice of Removal Ex. A, at 1-2, ECF No. 1-1.                  Defendant
   6   is a Delaware corporation with its principal place of
   7   business in Seattle, Washington.               Notice of Removal
   8   3:11-12, ECF No. 1.
   9         On or about May 17, 2018, Plaintiffs visited
  10   Defendant’s Customer Convenience Lounge (“the Lounge”)
  11   located on the premises of Los Angeles International
  12   Airport.      Notice of Removal Ex. A, ¶ 7, ECF No. 1-1.
  13   While Plaintiff S.C. was inside the Lounge, someone who
  14   appeared to be a member of Defendant’s lounge staff
  15   offered him a cookie.          Id. ¶ 9.        Before accepting the
  16   cookie, Plaintiff S.C. allegedly asked the employee if
  17   the cookie contained nuts because S.C. is allergic to
  18   tree nuts.      Id.    Defendant’s employee replied that the
  19   cookie did not contain nuts.             Id.    In reliance on that
  20   statement, Plaintiff S.C. accepted the cookie and began
  21   to eat it, thereby causing him to suffer an immediate
  22   and severe allergic reaction.             Id. ¶¶ 9-10.
  23         As a result of the anaphylactic shock reaction,
  24   Plaintiff S.C. suffered “great mental distress, physical
  25   pain and suffering.”          Id. ¶ 12.        Plaintiff S.C. alleges
  26   that Defendant’s negligence was the proximate cause of
  27   his injury and that, as a result of the incident,
  28   Plaintiff S.C. incurred medical and incidental expenses.

                                            2
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 3 of 12 Page ID #:355



   1   Id. ¶¶ 1, 13.
   2   B.    Procedural Background
   3         On April 20, 2020, Plaintiff S.C. filed his
   4   Complaint [1-1] in the Superior Court of California,
   5   County of Los Angeles.           Defendant removed [1] this
   6   Action to federal court on July 14.               Plaintiff S.C.
   7   filed the instant Petition [30] on April 23, 2021, and
   8   Defendant filed a Statement of Non-Opposition [32] on
   9   April 29.
  10                              II.    DISCUSSION
  11   A.    Legal Standard
  12         “District courts have a special duty, derived from
  13   Federal Rule of Civil Procedure 17(c), to safeguard the
  14   interests of litigants who are minors.”                Robidoux v.
  15   Rosengren, 638 F.3d 1177, 1181 (9th Cir. 2011).                   Thus,
  16   a district court “must independently investigate and
  17   evaluate any compromise or settlement of a minor’s
  18   claims to assure itself that the minor’s interests are
  19   protected, even if the settlement has been recommended
  20   or negotiated by the minor’s parent or guardian ad
  21   litem.”     Salmeron v. United States, 724 F.2d 1357, 1363
  22   (9th Cir. 1983) (citations omitted).               In addition, this
  23   district’s Local Rules provide that “[n]o claim in any
  24   action involving a minor or incompetent person shall be
  25   settled, compromised, or dismissed without leave of the
  26   Court embodied in an order, judgment, or decree.”                    L.R.
  27   17-1.2.
  28
                                            3
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 4 of 12 Page ID #:356



   1   B.    Analysis
   2         Plaintiff S.C., through his guardian ad litem, has
   3   agreed to settle his claims against Defendant relating
   4   to the subject incident in consideration of a lump-sum
   5   payment of $15,000.00.          Unopposed Pet. for Approval of
   6   Minor’s Compromise (“Pet.”) 3, ECF No. 30.                 Of the
   7   $15,0000.00 gross settlement, $3,750.00 would be
   8   allocated to attorney’s fees, and $1,361.16 would be
   9   allocated to litigation costs.             Id. at 5-6.       After these
  10   deductions, Plaintiff would receive a net settlement
  11   amount of $9,888.84.          Id. at 5-6.
  12         1.    The Proposed Settlement
  13         The Ninth Circuit clarified that, in cases
  14   involving the settlement of a minor’s federal claims,
  15   district courts should “limit the scope of their review
  16   to the question whether the net amount distributed to
  17   each minor plaintiff in the settlement is fair and
  18   reasonable, in light of the facts of the case, the
  19   minor’s specific claim, and recovery in similar cases .
  20   . . without regard to the proportion of the total
  21   settlement value designated for adult co-plaintiffs or
  22   plaintiffs’ counsel—whose interests the district court
  23   has no special duty to safeguard.”               Robidoux, 638 F.3d
  24   at 1181–82 (citing Dacanay v. Mendoza, 573 F.2d 1075,
  25   1078 (9th Cir. 1978)).          “So long as the net recovery to
  26   each minor plaintiff is fair and reasonable in light of
  27   their claims and average recovery in similar cases, the
  28   district court should approve the settlement as proposed

                                            4
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 5 of 12 Page ID #:357



   1   by the parties.”        Id. at 1182.
   2         But the Ninth Circuit expressly limited this
   3   holding to cases involving the settlement of a minor’s
   4   federal claims, noting that it did “not express a view
   5   on the proper approach for a federal court to use when
   6   sitting in diversity and approving the settlement of a
   7   minor’s state law claims.”               Id. at 1179 n.2.     Here, the
   8   Court is sitting in diversity, and minor Plaintiff
   9   S.C.’s cause of action—negligence—is based on state
  10   substantive law.        Thus, approval of the settlement may
  11   be governed by state law rather than the Robidoux
  12   standard. 1     Under California law, the Court is entrusted
  13   with determining whether the compromise is in the best
  14   interests of the minor.           See Pearson v. Superior Ct.,
  15   202 Cal. App. 4th 1333, 1338 (2012); see also Goldberg
  16   v. Superior Ct., 23 Cal. App. 4th 1378, 1382 (1994).
  17         Here, the settlement is fair, reasonable, and in
  18
  19         1District courts differ on whether Robidoux applies in the
       context of a minor’s state law claims. Compare Vasquez, No.
  20   119CV01610AWISAB, 2021 WL 2003211, at *3 (E.D. Cal. May 19, 2021)
  21   (applying Robidoux to settlement of minor’s state law claims),
       Mugglebee v. Allstate Ins. Co., No. 14-CV-2474 JLS (JMA), 2018 WL
  22   1410718, at *2 (S.D. Cal. Mar. 21, 2018) (same), and Arriaga ex.
       Rel. Bryson v. Target Corp., No. CIV. S–10–1167 LKK/KJM, 2012 WL
  23   1720503, at *1 (E.D. Cal. May 15, 2012) (same), with Popal v.
       Nat’l Passenger R.R. Corp., No. 15-cv-00553-JSW (KAW), 2016 WL
  24   9114149, at *2 (N.D. Cal. Oct. 24, 2016) (applying state law to
       settlement of state claims), and Chance v. Prudential Ins. Co. of
  25   Am., No. 1:15-cv-01889-DAD-JLT, 2016 WL 3538345, at *2 & n.4
  26   (E.D. Cal. June 29, 2016) (same). In this Action, however, the
       Court need not determine whether Robidoux or state law applies
  27   because the outcome under either is the same.

  28
                                            5
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 6 of 12 Page ID #:358



   1   Plaintiff’s best interests considering the facts and
   2   circumstances of this Action.             The settlement provides
   3   certain recovery as opposed to the uncertainty of
   4   continued litigation.          Although Plaintiff suffered an
   5   anaphylactic reaction as a result of the incident, he
   6   did not sustain any permanent physical injuries.
   7   Furthermore, the record does not indicate that Plaintiff
   8   has sought treatment for any other physical or emotional
   9   injuries related to the incident.
  10         Although Plaintiff has not identified any similar
  11   actions to support the approval of the compromise, the
  12   Court finds the recovery appropriate in light of those
  13   received by minors in similar actions.                See, e.g.,
  14   Motlagh v. Macy’s Corp. Servs., Inc., No. 19-CV-00042-
  15   JLB, 2020 WL 7385836, at *5 (S.D. Cal. Dec. 16, 2020)
  16   (finding fair and reasonable a net settlement of
  17   $6,952.19 for personal injury claims of a minor that
  18   sustained physical injuries, including lacerations,
  19   abrasions, and contusions); M.W. v. Safeway, Inc., No.
  20   2:18-cv-01404-BAT, 2019 WL 4511927, at *6-7 (W.D. Wash.
  21   Sept. 19, 2019) (finding, under Washington’s comparable
  22   standard, a net settlement of $5,024.77 for personal
  23   injury claims of a minor that suffered a headache after
  24   the incident—but did not suffer headaches beyond the
  25   immediate time of the incident—to be fair and
  26   reasonable); Progressive N. Ins. Grp. V. Perry, No.
  27   317CV00725MMDWGC, 2018 WL 5114137 at *2-3(D. Nev. Oct.
  28   19, 2018) (finding, under Nevada’s comparable standard,

                                            6
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 7 of 12 Page ID #:359



   1   a net settlement of $8,685.50 for personal injury claims
   2   of a minor plaintiff where the minor was discharged from
   3   the hospital without any recommended follow-up care to
   4   be fair and reasonable).
   5         Based upon a consideration of the facts, Plaintiff
   6   S.C.’s claim, and the court-approved settlements in
   7   other cases, the Court concludes that the settlement and
   8   Plaintiff S.C.’s net recovery of $9,888.84 are fair,
   9   reasonable, and in his best interests.
  10         2.    Procedural Requirements
  11         Local Rule 17-1.3 provides that, “[i]nsofar as
  12   practicable, hearings on petitions to settle,
  13   compromise, or dismiss a claim in an action involving a
  14   minor or incompetent person shall conform to Cal. Civ.
  15   Proc. Code § 372 and California Rule of Court 3.1384.”
  16   L.R. 17-1.3.       California Rule of Court 3.1384, in turn,
  17   requires a petition for approval of a minor’s compromise
  18   to comply with California Rules of Court 7.950 or
  19   7.950.5, 7.951, and 7.952.               Cal. R. Ct. 3.1384.
  20         California Rule of Court 7.950 states that the
  21   petition “must be verified by the petitioner” and “must
  22   contain a full disclosure of all information that has
  23   any bearing upon the reasonableness of the compromise.”
  24   Cal. R. Ct. 7.950.         It further requires that the
  25   petition “be submitted on a completed Petition for
  26   Approval of Compromise of Claim or Action or Disposition
  27   of Proceeds of Judgment for Minor or Person With a
  28   Disability (form MC-350EX),” except as provided in

                                            7
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 8 of 12 Page ID #:360



   1   California Rule of Court 7.950.5.              Id.    Here, Plaintiff
   2   S.C. has complied with these requirements by submitting
   3   a completed form MC-350EX verified by Edgar Chang, the
   4   petitioner and Plaintiff S.C.’s guardian ad litem.                    See
   5   Pet. 8.     The Petition and accompanying documentation
   6   provide the requisite information bearing upon
   7   reasonableness, including the facts of the case, details
   8   about the proposed settlement and its allocation, and
   9   information regarding attorney’s fees and litigation
  10   costs.
  11         California Rule of Court 7.951 mandates disclosure
  12   of certain information regarding any attorney who
  13   assisted in preparing the petition.               See Cal. R. Ct.
  14   7.951.     The completed form MC-350EX, declaration of
  15   Plaintiff S.C.’s counsel, and attached Attorney-Client
  16   Agreement provide all required information.
  17         California Rule of Court 7.952 requires that both
  18   the person petitioning on behalf of the minor and the
  19   minor attend the hearing on the petition unless the
  20   Court “for good cause dispenses with their personal
  21   appearance.”       Cal. R. Ct. 7.951.         Because the Motion is
  22   unopposed and is suitable for decision without oral
  23   argument, good cause exists to approve the settlement
  24   without a hearing.         Accordingly, no appearance is
  25   necessary.
  26         3.    Attorney’s Fees & Litigation Costs
  27         Local Rule 17-1.4 requires the Court to fix the
  28   amount of attorney’s fees “[i]n all actions involving

                                            8
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 9 of 12 Page ID #:361



   1   the claim of a minor . . . whether resolved by
   2   settlement or judgment after trial.”               L.R. 17-1.4.         In
   3   all cases under California Code of Civil Procedure §
   4   372, the Court “must use a reasonable fee standard when
   5   approving and allowing the amount of attorney’s fees
   6   payable from money or property paid or to be paid for
   7   the benefit of a minor.”           Cal. R. Ct. 7.955(a)(1).           The
   8   Court must also “give consideration to the terms of any
   9   representation agreement made between the attorney and
  10   the representative of the minor . . . and must evaluate
  11   the agreement based on the facts and circumstances
  12   existing at the time the agreement was made.”                  Cal. R.
  13   Ct. 7.955(a)(2).        In assessing whether the fee is
  14   reasonable, the Court may consider fourteen nonexclusive
  15   factors.      See Cal. R. Ct. 7.955(b).
  16         Here, Plaintiff S.C.’s counsel seeks twenty five
  17   percent of the gross settlement amount, or $3,750.00,
  18   despite the Attorney-Client Agreement that Plaintiff
  19   S.C.’s counsel would receive thirty-three and one-third
  20   percent of any recovery if the matter resolves prior to
  21   the commencement of litigation and forty percent of any
  22   such amounts recovered thereafter.               See Attach. 15(a) to
  23   Pet., ECF No. 30.         Plaintiff S.C.’s guardian ad litem
  24   has approved the proposed attorney’s fees.                 Id.    The
  25   Court concludes that $3,750.00 in attorney’s fees is
  26   reasonable considering the efforts expended, the number
  27   of hours worked, the results obtained, and counsel’s
  28   many years of experience litigating personal injury

                                            9
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 10 of 12 Page ID #:362



   1    actions.     Id.
   2         Plaintiff S.C. also incurred litigation costs in
   3    the amount of $1,361.16.           See form MC350EX at 5; Attach.
   4    15(b) to form MC350EX.          Because the $1,361.16 in
   5    expenses were directly related to this Action and do not
   6    appear to be excessive, the Court finds these costs to
   7    likewise be reasonable.
   8         4.    Disposition of Proceeds
   9         Local Rule 17-1.5 provides that “[a]ll monies or
  10    property recovered on behalf of a minor . . . , either
  11    by settlement or judgment, shall be paid into the
  12    registry of the Court unless otherwise ordered by the
  13    Court.”     L.R. 17-1.5.       The net settlement proceeds will
  14    be deposited into an interest-bearing, federally insured
  15    blocked account owned by minor Plaintiff S.C., to be
  16    withdrawn only upon the authorization of the Court until
  17    Plaintiff S.C. attains the age of eighteen years.                   See
  18    Order to Deposit Money into Blocked Account ¶¶ 1, 4(a),
  19    ECF No. 30-1.       The minor Plaintiff S.C.’s account is
  20    with Wells Fargo Bank, on East Exchange Parkway in
  21    Allen, Texas.       See Attach. 20(b)(2) to Pet.
  22                             III.     CONCLUSION
  23         Based on the foregoing, the Court GRANTS the
  24    Petition and ORDERS as follows:
  25         1.    The settlement of minor Plaintiff S.C.’s claim
  26    against Defendant for payment in the total amount of
  27    $15,000.00 is approved.
  28         2.    Defendant, through its counsel, will prepare

                                            10
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 11 of 12 Page ID #:363



   1    and deliver to Plaintiff S.C.’s counsel a check in the
   2    amount of $15,000.00 within twenty-one (21) days of the
   3    date of this Order.
   4         3.    From Plaintiff S.C.’s $15,000.00 gross
   5    settlement award, Plaintiff S.C.’s counsel may deduct
   6    $3,750.00 for attorney’s fees and $1,361.16 for
   7    litigation costs.
   8         4.    Plaintiff S.C.’s counsel will arrange for the
   9    deposit of Plaintiff S.C.’s net settlement proceeds, the
  10    amount of $9,888.84, into the Plaintiff’s Fargo
  11    interest-bearing, federally insured blocked account.
  12    Within fourteen (14) days of receipt of Plaintiff S.C.’s
  13    net settlement proceeds of $9,888.84, Plaintiff S.C.’s
  14    counsel shall file under seal proof to the Court that
  15    the monetary amount was deposited and the depository’s
  16    acknowledgement of receipt of this Order.
  17         5.    Plaintiff S.C.’s net settlement proceeds will
  18    remain in the account, and no withdrawals of principal
  19    or interest may be made from the blocked account without
  20    a written order under this case name and number, signed
  21    by a judicial officer, and bearing the seal of this
  22    Court, until Plaintiff S.C. attains the age of eighteen
  23    years.    When Plaintiff S.C. attains the age of eighteen
  24    years, the depository, without further order of the
  25    Court, is authorized and directed to pay by check or
  26    draft directly to Plaintiff S.C., upon proper demand,
  27    all monies including interest deposited under this
  28    Order.

                                            11
Case 2:20-cv-06245-RSWL-AS Document 34 Filed 07/20/21 Page 12 of 12 Page ID #:364



   1         6.    The parties will file stipulated dismissal
   2    documents within sixty days (60) of the entry of this
   3    Order.
   4         IT IS SO ORDERED.
   5
   6    DATED: July 20, 2021               _____________________________
                                                /s/ Ronald S.W. Lew
                                            HONORABLE RONALD S.W. LEW
   7
                                            Senior U.S. District Judge
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            12
